Citation Nr: 1521480	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right eye disability as the result of VA right eye pars plana vitrectomy surgery on June 16, 2003.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from July 1957 to August 1960 in the United States Marine Corps.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  A review of the Veterans Benefits Management System (VBMS) reveals an additional March 2015 Supplement Statement of the Case (SSOC) that was reviewed by the Board.

In a May 2013 rating decision, the RO denied the Veteran service connection for right and left hip conditions.  The Veteran submitted a July 2013 Notice of Disagreement (NOD) with the denials of service connection.  The RO issued a March 2015 Statement of the Case (SOC) that continued to deny the claims.  However, the Veteran did not perfect his appeal of the right hip and left hip condition claims.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  Therefore, the right and left hip issues are not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a VA examination and medical opinion is needed.  See Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The RO did not secure any VA examination or medical opinion pertaining to the 51 issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right eye.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After securing any additional medical records, the Veteran should be afforded a VA eye examination in connection with his claim for compensation under 38 U.S.C.A. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's relevant post-service medical records and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After a thorough examination of the Veteran's right eye and interview of the Veteran, the examiner should address the following inquiries:

(a) Does the Veteran have additional disability to the right eye after his VA right eye pars plana vitrectomy surgery on June 16, 2003?  

To determine whether the Veteran has additional disability, the examiner should compare the Veteran's right eye condition immediately before the VA surgery on June 16, 2003, to the Veteran's right eye condition after the VA surgery.

(b) If the Veteran has additional disability to the right eye, was the additional disability caused by or made worse from the VA right eye surgery on June 16, 2003?

(c) If the Veteran has additional disability to the right eye, did VA's failure to timely diagnose and/or properly treat the disease or injury in the time period after the June 16, 2003, VA right eye surgery proximately cause or allow the continuance or natural progress of the disability?  

In this regard, the examiner should consider whether the Veteran suffered additional right eye disability which would have been avoided if proper diagnosis and treatment had been rendered by VA in the weeks after the June 16, 2003 surgery.  On this matter, the Veteran has contended that, after his June 2003 surgery, his right eye symptoms worsened in early July 2003, at which time the VA doctor who performed the right eye surgery earlier on June 16, 2003, did not promptly schedule additional needed surgery, causing the natural progress of the disability.  The Veteran has stated that he got tired of waiting for the VA and switched to a private provider in order to schedule additional surgery in July 2003.  

(d) If the Veteran has additional disability to the right eye, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

(e) If the Veteran has additional disability to the right eye, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional right eye disability or surgical complication a reasonably foreseeable outcome of the Veteran's VA right eye surgery on June 16, 2003?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional right eye disability or complications to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.  

The Veteran has contended that he developed additional right eye disability (further loss of vision due to the retina detaching again) as a result of VA right eye surgery on June 16, 2003.  Specifically, he has stated that VA medical personnel were negligent in performing the surgery itself and in the weeks after the surgery.  He has maintained that the VA surgery led to almost complete blindness in the right eye.  He has also identified various instances of carelessness, negligence, lack of proper skill, and error in judgment on the part of VA medical personnel involved in the surgery and treatment thereafter.  In particular, the Veteran has alleged the following:  VA doctors were not prompt in scheduling the retinal detachment surgery for June 16, 2003, when the condition was assessed earlier in May 2003; due to paperwork errors, immediately after his June 16, 2003, surgery, the Veteran sat for over five hours without food, proper eye medication, and in bloody surgical clothes - VA nurses did not provide an appropriate level of care; the Veteran was not provided eye medications in a prompt fashion in the hours and days after his June 16, 2003, surgery;  the "wrong gas" had been used in the June 16, 2003, VA retinal detachment surgery which failed to properly flatten the retina.  See June 2008 statement from Veteran's daughter; March 2009 and March 2010 NODs; April 2013 VA Form 9; and August 2009 diary and statements of Veteran and his spouse. 

The examiner is referred to the VA pre-operation, operative, and post-operative treatment notes dated from May 2003 to July 2003.  VA informed consent forms are also of record.  A July 4, 2003, VA emergency room note indicated that the Veteran was "fine" after his June 16, 2003, VA surgery until July 2003 when he was putting drops in his eye and a curtain fell over the right eye, at which point he visited the VA emergency room.  A May 2008 private treatment letter from Dr. C.K.C., MD., discusses the June 2003 VA eye surgery in question, as well as the additional private eye surgeries performed in July 2003 and July 2004.  Private ophthalmology records dated in October 2012 and November 2012 are also of record.  

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the section 1151 issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

